                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                             DOCKET NO. 3:20-mc-00048
                                )
 IN RE: COVID-19 ADMINISTRATIVE )
 ORDER      REVISING      COURT )                                      ORDER
 OPERATIONS FOR PHASE TWO       )
                                )
                                )



       THIS MATTER is before the Court sua sponte in response to the recent outbreak of the

COVID-19 coronavirus in the United States and the State of North Carolina and the continually

changing circumstances arising from it. The United States District Court for the Western District

of North Carolina continues to closely monitor the spread of the novel coronavirus including the

nation-wide efforts to mitigate the public health and economic impact thereof, paying careful

attention to the updated guidance from the Centers for Disease Control and Prevention (“CDC”).

Efforts are now beginning toward easing the restrictions that were intended to mitigate contagion

and “flatten the curve”. These efforts are reflected in the most recent Executive Order of the

Governor of North Carolina transitioning the state to a “safer at home” policy (Exec. Order No.

141) and recent statements of the President of the United States. The Court has previously entered

four Orders in response to these public health conditions.          See Doc. No. 1 (IN RE:

RESTRICTIONS ON VISITORS TO COURTHOUSES (March 17, 2020)); Doc. No. 2 (IN RE:

COURT OPERATIONS HOURS DUE TO COVID-19 (March 23, 2020)); Doc. No. 3 (IN RE:

VIDEO TELECONFERENCING FOR CRIMINAL PROCEEDINGS UNDER CARES ACT

(March 30, 2020)); and Doc. No. 4 (IN RE: COVID-19 ADMINISTRATIVE ORDER

REGARDING CRIMINAL JURY TRIALS AND OTHER MATTERS (April 1, 2020)). This
                                1



         Case 3:20-mc-00048-FDW Document 5 Filed 05/29/20 Page 1 of 4
Order is to supersede the Orders restricting visitors to courthouses (Doc. No. 1), limiting court

operations hours (Doc. No. 2), and addressing criminal jury trials and other matters (the “Phase 1

Order”) (Doc. No. 4). The Order concerning video teleconferencing for criminal proceedings

under the CARES Act (Doc. No. 3) shall continue in effect.

       The conditions continue to evolve, but at this time the Court finds it appropriate to calibrate

its response in accordance with actions by the Governor and President. Given the ongoing risks

posed by the spread of coronavirus in the Western District of North Carolina, and taking into

account the developments since the issuance of the Phase 1 Order, and also considering the

necessary, essential, and Constitutionally mandated role of this Court (as well as other courts) in

maintaining social order,



       IT IS THEREFORE ORDERED:

   1. All United States Courthouses in the Western District of North Carolina will remain open
      for business, subject to the limitations outlined in this Order or as otherwise directed by a
      presiding judge in a United States Courthouse.

   2. Hearings in criminal matters will be conducted within the discretion of the presiding judge
      subject to the limitations set out in paragraphs 7, 8, and 10 herein. This includes
      sentencings, revocation hearings, and plea hearings, which will ordinarily be conducted in
      person in the courthouse. Magistrates Court will continue to be conducted via video
      teleconference when available, in accord with the March 30 Order.

   3. Civil motion hearings may be conducted in the courthouse or via video teleconference as
      directed by the presiding judge in the matter.

   4. Jury trials in criminal cases can now be resumed in the discretion of the presiding
      judge. Jury trials in civil matters may be resumed, subject to courtroom availability, in the
      discretion of the presiding judge. All trials are subject to being conducted with the
      limitations as set forth in paragraphs 8 and 10 herein, and subject to the availability of a
      sufficient number of jurors.

   5. In Asheville, all jury trials shall be conducted in Courtroom 1. All other district court and
      magistrates court hearings will be conducted, if possible, in Courtroom 1, but if Courtroom
                                                 2



         Case 3:20-mc-00048-FDW Document 5 Filed 05/29/20 Page 2 of 4
   1 is not available then in Courtroom 2 or 3. In Charlotte, all jury trials shall be conducted
   in the Potter Courtroom. All other district court and magistrates court hearings shall be
   conducted in Courtroom 1-1. Any bankruptcy hearings requiring a courtroom shall be
   conducted in the bankruptcy courtrooms in Asheville and Charlotte.

6. The limitations on grand jury proceedings as set out in the Phase 1 Order are hereby lifted.

7. Court hearings will continue to be scheduled such as to allow reasonable sanitation of the
   courtroom between each hearing.

8. Courtrooms will continue to be arranged as to promote social distancing practices. This
   will necessitate that public seating in the courtrooms be very limited. For jury trials, this
   may necessitate that public attendance be only via remote video viewing.

9. The Court will resume its normal business hours upon the effectiveness of this Order. This
   includes scheduling of court proceedings that may continue past 3:00 pm.

10. The Court will maintain its current practice of entertaining motions to continue any
    proceedings based on the health condition or vulnerability of any attorney or party, to be
    addressed at the discretion of the presiding judge.

11. While most regular meetings can continue to be conducted via Skype or other electronic
    means, more substantive meetings (e.g. the Judges meetings, security meetings and
    Department Head meetings) will, to the extent possible, be conducted in the manner such
    meetings were held prior to the current public health crisis.

12. Teleworking for employees of the Court will continue to be allowed, but will be curtailed
    in accord with the discretion of the supervisor of each employee. The Court will endeavor
    to identify those employees who need to continue to telework on a full time or part time
    basis due to health considerations, child care issues, having vulnerable persons living in
    their household, or based on the configurations of the work area of the employee in view
    of social distancing considerations. Any employee who is not well (e.g. fever of 100.4
    degrees or higher, exhibiting symptoms of contagious illness) are directed not to report for
    work at their duty station. Such employee, however, shall telework if at all possible.

13. Members of the public coming to the courthouse for any purpose will be allowed into the
    building provided that they are not experiencing any contagious illness (as manifested by
    fever or other symptoms), and have not been in contact during the prior 14 days with any
    person who they know or have reason to believe may have contracted the COVID-19 virus.
    All such members of the public shall be required to adhere to the social distancing
    requirements imposed by the Court. Signage to this effect shall be posted at the public
    entrance of each courthouse.

14. Items and documents required to be filed in hard copy shall be deposited in a drop box in
    the lobby of the courthouse in the same manner as the Court received those filings under

                                             3



      Case 3:20-mc-00048-FDW Document 5 Filed 05/29/20 Page 3 of 4
       the Phase 1 Order.

   15. Any events that are not connected to any case pending in this Court (e.g. naturalization
       ceremonies, continuing legal education courses, tours, use of the facilities by other
       tribunals, public administration of oaths of admission to attorneys) will be scheduled on a
       case-by-case basis by the Clerk of Court, considering the space available, the number of
       persons expected to attend, and the ability of the expected participants to abide by the social
       distancing requests of the Court. Any mediations requested to be scheduled in the
       courthouse will be allowed within the discretion of the Clerk or the presiding judge,
       considering the availability of space, the number of participants expected, the ability of
       such participants to adhere to the social distancing practices and to meet the requirements
       for members of the public as set out in Paragraph 12, above.

   16. This Order shall be effective at 12:01 am on June 1, 2020, and shall remain in effect until
       further order of this Court.

IT IS SO ORDERED.

Entered by the Direction of and with the Consent of the Board of Judges


                                             Signed: May 29, 2020




                                                 4



         Case 3:20-mc-00048-FDW Document 5 Filed 05/29/20 Page 4 of 4
